Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: this action is a second non-final because the allowable subject matter has been withdrawn since a new prior art have been applied.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 10 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over CARUANA JEAN-PAUL (EP 3206305A1), hereinafter referred to as CARUANA in view of Van Nieuwenhuyze et al. (US Pub. No. 20160156386), hereinafter referred to as Van. 
Referring to claim 1, CARUANA discloses a device, comprising: 
a near field communication router (NFC antenna, fig. 5); 

a host circuit coupled (host controller, fig. 5) for data communication to the near field communication router over a second bus (SPI, fig. 5); and 
a secure element (secure element, fig. 5) coupled for data communication to the near field communication router over a third bus (NFC interface, fig. 5);  
wherein data exchanges between the ultra-wide band communication module and the secure element pass through the near field communication router (bridge between the communication interfaces NFC-2 and UWB-1 only if the detected position of the portable device D2 matches with contactless reader D1, para. 0031). 

Van discloses, what CARUANA  lacks, the secure element pass through the near field communication router (NFC router 202, fig. 2) between the first and third ports connected to the first and third buses (buses that connects elements 212 and 206, fig. 2), respectively, and without passing through the second port, second bus and the host circuit (NFC router is adapted to detect whether a device requesting to access the shared data is the processor of the NFC device or an external device, and to selectively apply one or more access conditions based on said detection, para. 0013).

CARUANA and Van are analogous art because they are from the same field of endeavor in the wireless data access field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CARUANA and Van before him or her, to modify the system of CARUANA to include the NFC router of Van. 

Therefore, it would have been obvious to combine Van with CARUANA to obtain the invention as specified in the instant claim(s).

As to claim 2, CARUANA discloses the device of claim 1, further comprising an ultra-wide band antenna that is coupled to the ultra-wide band communication module (R-link interface, fig. 5).  

As to claim 3, CARUANA discloses the device of claim 1, further comprising a near field communication antenna that is coupled to the near field communication router (NFC interface, fig. 5).  

As to claim 4, CARUANA discloses the device of claim 1, wherein data exchanges between the ultra-wide band communication module and any circuit coupled to the near field communication router pass through said router (bridge between the communication interfaces NFC-2 and UWB-1 only if the detected position of the portable device D2 matches with contactless reader D1, para. 0031).  

As to claim 5, CARUANA discloses the device of claim 1, wherein the near field communication router, the ultra- wide band communication module, and the secure element are implemented on distinct integrated circuits (R-link interface and NFC interface are on distinct IC, fig. 5).  

As to claim 6, CARUANA discloses the device of claim 1, wherein the near field communication router and the secure element are implemented on a same integrated circuit (near field communication router and the secure element are implemented on a same integrated circuit shown in fig. 5).  



Claims 11 – 15 recite the corresponding limitation of claims 1 – 7. Therefore, they are rejected accordingly. 
Claims 10 and 16 recite the corresponding limitation of claim 1. Therefore, they are rejected accordingly. 

As to claim 17, Van discloses the method of claim 16, wherein data exchanges between the ultra-wide band communication module and any circuit coupled to the near field communication router pass through said router (router 202, fig. 2).  

As to claim 18, Van discloses the method of claim 16, wherein the near field communication router, the ultra-wide band communication module, and the secure element are implemented on distinct integrated circuits (integrated circuits 202, 204 and 210, fig. 2).  

As to claim 19, Van discloses the method of claim 16, wherein the near field communication router and the secure element are implemented on a same integrated circuit.  

As to claim 20, Van discloses the method of claim 16, wherein the near field communication router, the ultra-wide band communication module, and the secure element are implemented on a same integrated circuit.  

Claim 21 – 26 recites the corresponding limitations to claims 17 – 20. Therefore, they are rejected accordingly. 

As to claim 8 and 27, Van discloses the device of claim 10, wherein the device is a component of a cellular phone (mobile device, para. 0007).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184